(Por la corte, a propuesta del Juez Asociación Sr. Wolf.)
Vistas la moción sobre desestimación, la oposición de Central Van-nina, Inc., y la contestación a tal oposición, y creyendo la corte que los hechos de este caso caen más bien dentro del principio del de López, v. P. R. Ry. L. & P. Co., 31 D.P.R. 692, que dentro del principio de Fernández Náter v: Aponte, 35 D. P. R. 49, por no haber transcurrido mucho tiempo desde la entrega de la exposición del caso al Secretario de la corte inferior, no ha lugar a la desestimación solicitada.